AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                    Page 1 of 1   )
                                    lJNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                              JUDGMENT IN A CRIMINAL CASE
                                     V.                                    (For Offenses Committed On or After November 1, 1987)


                    Armando Guzman-Jimenez                                 Case Number: 3:19-mj-24182

                                                                           Karen M Stevens
                                                                           Defendant's Attornfy


REGISTRATION NO. 9085 6298                                                                                    FILED
THE DEFENDANT:                                                                                                OCT 1 6 2019
 C8l pleaded guilty to count(s) 1 of Complaint
                                                                                                  CLERK. U.3. DISTRICT COURT
 D was found guilty to count(s)                                                                          r.,,,~.,.,...,,,.....,. '"''= .... • •
                                                                                            I - - • •-•H=•~·.',                                 ....
       after a plea of not guilty.                                              BY                      DEPUTY
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                               Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                     1

 D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              -12(TIME SERVED                            • ________ days
 C8l   Assessment: $10 WAIVED C8l Fine: WAIVED
 C8l   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.


                   .   .,                                                Wednesday, October 16, 2019


       .        I ZJJ ()                  I       t/                     Date of Imposition of Sentence


Received        '
              DUSM                J'/r··~     v    /


                                                                         ~€ARRY~.KURREN
                                                                         UNITED STATES MAGISTRATE illDGE


Clerk's Office Copy                                                                                                          3:19-mj-24182
